DETAILED ACTION
This office action is in response to amendments filed 18 January 2022 for application 15/695694 filed on 5 September 2017. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given an email correspondence with Kevin Ross Davis (Reg. No. 64667) on 17 February 2022.
The application has been amended as follows:
Please see attached Examiner’s amendment to claims 1, 4, and 6-10.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 7, and 8 have been amended to include the following:
 “and determine whether there is an abnormality in the evaluation target using a value obtained by adding a first accumulated value and a second accumulated value, the first 2Application No. 15/695,694 Reply to Office Action of September 15, 2021 accumulated value being obtained by accumulating first confidences for a first difference between characteristic data predicted using the first conditional models and the characteristic data, and the second accumulated value being obtained by accumulating second confidences for a second difference between characteristic data predicted using the overall model and the characteristic data, wherein each of the first conditional models includes a plurality of regression models for each label which is included in each one of the plurality of groups, and the overall model includes a plurality of regression models for each label which is included in each set of the plurality of sets of the characteristic data.

The closest prior art of Thieberger (US2013/0103624) and Jianbo Yu (“Hidden Markov models combining local and global information for nonlinear and multimodal process monitoring”, Journal of Process Control 20, 2010, pp. 344-359), do not fairly teach or suggest the above limitations as recited in  independent claims 1, 7, and 8: 
Specifically, Thieberger teaches the generation of conditional models from characteristic data which are conditioned to a particular process/operation as well as a general/overall model that is not conditioned to a specific operation (i.e., it is derived from an aggregation over multiple processes/operations) in which these models also include regression models and teaches that the detection of anomalies according to deviations of observations from any particular conditional model and from deviations of observation from a general model, he does not teach that the overall model considers no combination of conditions, does not teach that this deviation is computed according to an overall model that considers no combinations of characteristic data, and does not teach an additive combination of the conditional model and overall model with each consisting of a plurality of “determine whether there is an abnormality in the evaluation target using a value obtained by adding a first accumulated value and a second accumulated value, the first 2Application No. 15/695,694 Reply to Office Action of September 15, 2021 accumulated value being obtained by accumulating first confidences for a first difference between characteristic data predicted using the first conditional models and the characteristic data, and the second accumulated value being obtained by accumulating second confidences for a second difference between characteristic data predicted using the overall model and the characteristic data, wherein each of the first conditional models includes a plurality of regression models for each label which is included in each one of the plurality of groups, and the overall model includes a plurality of regression models for each label which is included in each set of the plurality of sets of the characteristic data.”
 Yu teaches a method for anomaly detection based on the summation of a global model (overall model) of residuals (negative log likelihood probability) and a local model (conditional model) of residuals (Mahaloanobis distance) with each model formed from characteristic data (PCA) such that the overall/global model does not consider any combination of conditions but does not teach that the local/conditional and global/overall models consist of a plurality of regression models and therefore does not teach “determine whether there is an abnormality in the evaluation target using a value obtained by adding a first accumulated value and a second accumulated value, the first 2Application No. 15/695,694 Reply to Office Action of September 15, 2021 accumulated value being obtained by accumulating first confidences for a first difference between characteristic data predicted using the first conditional models and the characteristic data, and the second accumulated value being obtained by accumulating second confidences for a second difference between characteristic data predicted using the overall model and the characteristic data, wherein each of the first conditional models includes a plurality of regression models for each label which is included in each one of the plurality of groups, and the overall model includes a plurality of regression models for each label which is included in each set of the plurality of sets of the characteristic data.”
The rejection of claims 1, 4, and 6-10 under 35 U.S.C. 101 is withdrawn in view of the amended limitations recited in the Examiner’s Amendment.

Conclusion
Claims 1, 4, and 6-10  are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124